WALLACE, JUDGE:
The claimants, who reside on West Virginia Route 214 at Alum Creek, seek recovery of $99.13, such sum being the cost of repair of damage to the gas tank of their automobile. Teresa K. Gillispie testified that the respondent graded the road on June 12, 1978, and that at about 7:00 a.m. on June 13, 1978, her husband, while backing their car into their driveway at a point near the road, struck a large rock which had been knocked to that location by the grader and left there. No evidence was offered on behalf of the respondent. The evidence impels the Court to conclude that the accident was caused by negligence on the part of the respondent without contributory negligence on the part of the claimants. Accordingly, an award in the sum of $99.13 is hereby made.
Award of $99.13.